Exhibit 10.9

 

 

CHANGE IN CONTROL AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made this _____ day of _______________,
20    , by and between H.B. Fuller Company, a Minnesota corporation (the
“Company”) and [Executive] (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company considers the recruitment and maintenance of sound and
vital management to be essential to protecting and enhancing its best interests
and those of its shareholders; and

 

WHEREAS, the Company recognizes that the potential for a change in control may
make it difficult to hire and retain strong management personnel; and

 

WHEREAS, the Company recognizes that the possibility of a change in control of
the Company may exist and that, in the event negotiations are commenced to bring
about such a change in control, uncertainty and questions may arise among
management that could result in the distraction or departure of management
personnel to the detriment of the Company and the shareholders; and

 

WHEREAS, the Company has determined that appropriate steps should be taken to
reinforce and encourage the Executive’s continued attention and dedication as an
executive officer to his or her assigned duties without distraction in the face
of potentially disruptive circumstances arising from the possibility of a change
in control of the Company;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Company and the Executive hereby agree as follows:

 

1.     Definitions. For the purposes of this Agreement:

 

(a)        “Affiliated Organization” means a business entity that is treated as
a single employer with the Company under the rules of section 414(b) and (c) of
the Code, including the eighty percent (80%) standard therein.

 

 

(b)

“Cause” means any act by the Executive that is materially inimical to the best
interests of the Company and that constitutes common law fraud, a felony or
other gross malfeasance of duty on the part of the Executive.

 

-1-

--------------------------------------------------------------------------------

 

 

(c)      “Change in Control” means:

 

(i)      a public announcement (which, for purposes hereof, shall include,
without limitation, a report filed pursuant to Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) that any individual,
corporation, partnership, association, trust or other entity becomes the
beneficial owner (as defined in Rule 13(d)(3) promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the voting power of the Company then outstanding;

 

(ii)     the individuals who, as of the date of this Agreement, are members of
the Board of Directors of the Company (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board (provided, however, that
if the election or nomination for election by the Company’s shareholders of any
new director was approved by a vote of at least a majority of the Incumbent
Board, such new director shall be considered to be a member of the Incumbent
Board);

 

(iii)     the approval of the shareholders of the Company of: (A) any
consolidation, merger or statutory share exchange of the Company with any person
in which the surviving entity would not have as its directors at least 60% of
the Incumbent Board, and as a result of which those persons who were
shareholders of the Company immediately prior to such transaction would not
hold, immediately after such transaction, at least 60% of the voting power of
the Company then outstanding or the combined voting power of the surviving
entity’s then outstanding voting securities; (B) any sale, lease, exchange or
other transfer in one transaction or series of related transactions of
substantially all of the assets of the Company; or (C) the adoption of any plan
or proposal for the complete or partial liquidation or dissolution of the
Company; or

 

(iv)     a determination by a majority of the members of the Incumbent Board, in
their sole and absolute discretion, that there has been a Change in Control of
the Company.

 

The Company shall notify the Executive promptly of the occurrence of a Change in
Control.

 

 

(d)

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code will include a reference to such provision as it
may be amended from time to time and to any successor provision.

 

 

(e)

“Company” means the Company as hereinbefore defined and any successor or assign
to its business and/or assets which executes and delivers the agreement provided
for in Section 8 or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law. If at any time during the term
of this Agreement the Executive is employed by an Affiliated Organization, the
term “Company” as used in this Agreement (other than in Sections 1(b) and 8(a)
hereof) shall in addition include such Affiliated Organization. In such event,
the Company agrees that it shall pay or provide, or shall cause such Affiliated
Organization to pay or provide, any amounts or benefits due the Executive
pursuant to this Agreement.

 

-2-

--------------------------------------------------------------------------------

 

 

 

(f)

“Date of Termination” means the date of the Executive’s Separation from Service.

 

 

(g)

“Disability” or “Disabled” means leaving active employment and qualifying for
and receiving disability benefits under the Company’s long-term disability plan
as in effect from time to time.

 

 

(h)

“Good Reason” means:

 

(i)      a material change in the Executive’s pay consisting of a 10% or more
reduction in total cash compensation opportunity as in effect immediately prior
to the Change in Control (unless such reduction is part of an across-the-board
uniformly applied reduction affecting all senior executives of the Company); or

 

(ii)      a significant diminution in the Executive’s authority and duties as in
effect immediately prior to the Change of Control (excluding an isolated,
insubstantial or inadvertent action not taken in bad faith that is remedied
promptly by the Company after receiving notice); provided, however, that a
change of the individual or officer to whom the Executive reports, in and of
itself, would not constitute diminution; or

 

(iii)     a change of the Executive’s principal work location of 50 or more
miles from that immediately prior to the Change in Control.

 

The Executive shall not be deemed to have terminated employment for Good Reason
unless the termination occurs within 180 days after the Executive is notified by
the Company of the event constituting Good Reason or, if later, within 180 days
after the occurrence of such event.

 

(i)       “Present Value” shall be determined based on the actuarial assumptions
in use for the purpose of determining the amount of lump sum distributions under
the H.B. Fuller Company Retirement Plan, as in effect at the time Present Value
is determined for the purposes of this Agreement.

 

 

(j)

“Protected Period” means the 24-month period immediately following each and
every Change in Control.

 

-3-

--------------------------------------------------------------------------------

 

 

 

(k)

The Executive shall be deemed to have had a “Separation from Service,” or to
have “Separated from Service,” when the employment relationship between the
Executive and all of the Affiliated Organizations has terminated for reasons
other than the Executive’s death. For such purpose, the employment relationship
will be treated as continuing while the Executive is on military leave, sick
leave, or other bona fide leave of absence (such as temporary employment by the
government) if the period of such leave does not exceed six months, or any
longer period during which the Executive’s right to reemployment is provided for
by statute or contract. If the period of a leave exceeds six months and the
Executive’s right to reemployment is not provided for by statute or contract,
the employment relationship will be deemed to have terminated on the first date
immediately following such six month period. Notwithstanding the foregoing, if
the Executive ceases to be an employee of any Affiliated Organization, but
continues to perform services for such Affiliated Organization or another
Affiliated Organization that would cause the termination of employment not to
constitute a separation from service for the purposes of section 409A of the
Code, the later date on which such a separation from service occurs shall be the
date of the Executive’s Separation from Service. Conversely, if the Executive
continues to be an employee of an Affiliated Organization, but fails to perform
sufficient services to prevent a separation from service from occurring for the
purposes of section 409A of the Code, the earlier date on which such a
separation from service occurs shall be the date of the Executive’s Separation
from Service.

 

 

(l)

“Termination Benefits” means those benefits described in Section 3 of this
Agreement.

 

2.        Term. The term of this Agreement shall commence on the date hereof and
shall end on the third anniversary of such date; provided, that on each
anniversary of the date on which the term begins, the term shall be extended for
one additional year unless, prior to an anniversary date, the Company gives
written notice to the Executive that the term shall not be so extended,
whereupon the term shall end on the date which is three years after the date of
such notice. Notwithstanding the foregoing, the expiration of the term shall not
relieve the Company of its obligation to provide any Termination Benefits that
become payable as a result of the Executive’s Separation from Service during the
term.

 

3.         Benefits Upon Termination of Employment. If, during the term of this
Agreement, the Executive Separates from Service during a Protected Period
because: (A) the Executive’s employment is terminated by the Company other than
for Cause or Disability, or (B) because the Executive’s employment is terminated
by the Executive for Good Reason, the Executive shall be entitled to the
following payments and benefits:

 

 

(a)

Base Salary and Bonus Through Date of Termination. The Company shall promptly
pay to the Executive his or her full base salary through the Date of Termination
at the rate in effect at the time notice of termination is given. In addition,
the Company shall pay to the Executive the amount of any bonus or incentive for
the year in which the Date of Termination occurs (based on the target bonus for
the Executive for the year) prorated to the Date of Termination (without
application of any denial provisions based on unsatisfactory personal
performance or any other reason). Such bonus or incentive shall be paid promptly
(and in no event more than 2½ months) after the Executive’s Date of Termination;
provided, that if the bonus or incentive:

 

-4-

--------------------------------------------------------------------------------

 

 

(i)     is payable for a performance period that began before the first day of
the calendar year or the first day of the corporate fiscal year (whichever is
earlier) in which the Date of Termination occurs; or

 

(ii)     was awarded to the Executive before the first day of the calendar year
or the first day of the corporate fiscal year (whichever is earlier) in which
the Date of Termination occurs;

 

such payment, together with interest thereon, shall be made on the earlier of:
(A) the date that is six months after the Executive’s Date of Termination, or
(B) the date of the Executive’s death. Interest shall be calculated from the
Executive’s Date of Termination to the date of payment at the rate used for the
purpose of determining Present Value.

 

(b)     Severance Pay. The Company shall pay to the Executive a severance
payment in an amount equal to three times the sum of: (A) the Executive’s
highest base salary, on an annualized basis, established by the Company during
the period commencing three months prior to the occurrence of the Change in
Control and ending on the Date of Termination; plus (B) the Executive’s target
annual incentive compensation established by the Company and in effect
immediately prior to the Change in Control. Such payment, together with interest
thereon, shall be made in a lump sum on the earlier of: (i) the date that is six
months after the Executive’s Date of Termination, or (ii) the date of the
Executive’s death. Interest shall be calculated from the tenth day following the
Executive’s Date of Termination to the date of payment at the rate used for the
purpose of determining Present Value. Payments under this paragraph (b) shall
not be considered in determining the amount of the Executive’s benefits under
any pension, profit sharing, stock bonus or other employee benefit plan of the
Company or any Affiliated Organization.

 

(c)     Medical and Dental Coverage. The Executive shall be entitled to
continued coverage under any medical or dental plan (but not under other Company
benefit plans) maintained by the Company in which the Executive was
participating at the time of the Executive’s termination of employment, for a
period of three years following the Executive’s Date of Termination. Rules
comparable to those governing the provision of continuation coverage under
section 602 of ERISA shall apply to the coverage provided under this paragraph,
except that:

 

(i)       the coverage may not be discontinued prior to the expiration of the
period specified in this paragraph (c), except for the Executive’s failure to
make a required contribution;

 

(ii)      the contributions required of the Executive for such coverage may not
exceed the contributions required for the same coverage from a similarly
situated active employee; and

 

(iii)     if the Company discontinues the plan or plans in which the Executive
was participating prior to the expiration of such three year period, the Company
shall substitute equivalent coverage under one or more other plans or, if there
are no other plans, under one or more individual insurance policies.

 

-5-

--------------------------------------------------------------------------------

 

 

It is the intent of the Company that neither the coverage provided pursuant to
this paragraph (c), nor the benefits received as a result of such coverage,
shall be subject to U.S. income taxation to the Executive. Accordingly, if the
Company determines that the coverage to be provided under this paragraph (c)
would cause a self-insured plan maintained by the Company or an Affiliated
Organization to be in violation of the nondiscrimination requirements of section
105(h) of the Code, it shall substitute insured coverage providing equivalent
benefits, at no greater cost to the Executive, to the extent necessary to avoid
such discrimination.

 

(d)     Outplacement Services. The Company shall pay for any outplacement
services provided to the Executive that directly relate to the termination of
services for the Company; provided, that the total amount paid for such services
shall not exceed $25,000 and, provided further, that such expenses are incurred
no later than the last day of the Executive’s second taxable year following the
taxable year in which the Executive’s Separation from Service occurred. The
Employer shall pay (or, at its option, reimburse the Executive) for such
services within ten days after its receipt of a statement from the service
provider; provided, that in no event shall reimbursements be paid to the
Executive after the last day of the Executive’s third taxable year following the
taxable year in which the Executive’s Separation from Service occurs.

 

4.         Terminations That Do Not Require Payment of Benefits. No Termination
Benefits will be provided to the Executive pursuant to this Agreement if the
Executive’s employment is terminated by the Executive for any reason other than
for Good Reason, by the Company for Cause or Disability, by death, or by either
the Executive or the Company for any reason at any time other than during a
Protected Period.

 

5.         No Mitigation. The Executive’s benefits hereunder shall be in
consideration of the Executive’s past service and the Executive’s continued
service from the date of this Agreement, and the Executive’s entitlement thereto
shall not be governed by any duty to mitigate damages by seeking further
employment nor offset by any compensation which the Executive may receive from
future employment.

 

6.         Parachute Tax Limitation.

 

(a)   In the event it shall be determined that any payment or distribution by
the Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, (a “Payment”) would be subject to the tax imposed by section 4999 of
the Code (which tax, together with any interest and penalties thereon, is
referred to herein as the “Excise Tax”), then, if a reduction in the amount of a
Payment sufficient to avoid the Excise Tax would result in an increase in the
total Payments that would be retained by the Executive, net of all applicable
taxes (after taking into account all applicable state and federal taxes computed
at the highest marginal rate, including the Executive’s share of employment
taxes and any Excise Tax), then and only then, a Payment shall be reduced to the
amount that, when considered with all of the total Payments taken into account
under sections 280G and 4999 of the Code is One Dollar ($1.00) less than the
smallest sum that would subject the Executive to the Excise Tax. Such
adjustments shall be made:

 

(i)     first, to the outplacement services provided pursuant to Section 3(d);

 

-6-

--------------------------------------------------------------------------------

 

 

(ii)      next, to the severance payment provided pursuant to Section 3(b);

 

(iii)     next, to the medical and dental coverage provided pursuant to Section
3(c) and;

 

(iv)     last, by reducing any Payments under any other arrangement in each
case, in reverse chronological order beginning with payments or benefits under
the most recently dated agreement, arrangement or award, but in all events such
chronology shall be applied in such a manner so as to produce the least amount
of reduction necessary.

 

(b)     All determinations required to be made under this Section 6 shall be
made by a nationally recognized public accounting firm as may be designated by
the Company (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.

 

7.     Notice of Termination. During the Protected Period, any purported
termination by the Company of the Executive’s employment for Cause or
Disability, or by the Executive for Good Reason, shall be communicated by notice
of termination to the other party. A notice of termination shall include the
specific reason for termination relied upon and shall set forth in reasonable
detail, the facts and circumstances claimed to provide a basis for termination
of employment. Any dispute by a party hereto regarding a notice of termination
delivered to such party must be conveyed to the other party within 30 days after
the notice of termination is given. If the particulars of the dispute are not
conveyed within the 30-day period, then the disputing party’s claims regarding
the termination shall be deemed forever waived.

 

8.     Successors; Binding Agreement.

 

(a)     The Company will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession or assignment had taken place. Any failure of the Company to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason, whereupon the
Executive shall be entitled to receive the payments and other benefits described
in this Agreement as though such termination had occurred upon or after the
occurrence of a Change in Control.

 

(b)     This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die while any amounts are still payable to the Executive hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the Executive’s devisee, legatee, or other designee
or, if there be no such designee, to the Executive’s estate.

 

-7-

--------------------------------------------------------------------------------

 

 

9.      Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered, sent by reliable
overnight courier or mailed by United States registered mail (or its equivalent
for overseas delivery), return receipt requested, postage prepaid, and addressed
as follows:

 

If to the Company:

 

H.B. Fuller Company
P.O. Box 64683
St. Paul, MN 55164-0683
Attention: General Counsel; or

 

If to the Executive, to the Executive’s
most recent address on file with the Company;

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

10.     Modifications; Waiver. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

11.     Legal Expenses. If the Executive institutes or defends any legal action
to enforce the Executive’s rights under, or to defend the validity of, this
Agreement, and if the Executive prevails in such legal action, the Executive
shall be entitled to recover from the Company any actual expenses for attorney’s
fees and disbursements incurred by the Executive during the period commencing on
the Executive’s Date of Termination and ending on the date of the Executive’s
death. Any reimbursement of expenses incurred by the Executive for such purposes
shall be paid no later than the last day of the Executive’s taxable year
following the taxable year in which the expenses are incurred, and no earlier
than: (i) the date that is six months after the Executive’s Date of Termination,
or (ii) the date of the Executive’s death, whichever first occurs.

 

12.     Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

 

13.    Severability; Code Section 409A. If any provision of this Agreement is
held by a court of competent jurisdiction to be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. This Agreement is intended to
satisfy the requirements for nonqualified deferred compensation plans set forth
in Section 409A of the Code, and it shall be interpreted, administered and
construed consistent with said intent.

 

-8-

--------------------------------------------------------------------------------

 

 

14.     Restrictive Covenants. In consideration of the payments and benefits
provided to the Executive pursuant to this Agreement, the Executive agrees as
follows:

 

(a)     The Executive agrees that he or she will not make statements, publicly
or otherwise, which disparage or are adverse to the interests of the Company.

 

(b)     The Executive agrees that all information, facts or occurrences relating
to: (i) all negotiations leading to any Change in Control; (ii) the existence
and contents of this Agreement; and (iii) all formulas, processes, customer
lists, computer user identifiers and passwords, and all purchasing, engineering,
accounting, marketing and other information, not generally known and proprietary
to the Company, including but not limited to, information relating to research,
development, manufacturing, marketing or sale of the Company’s products shall be
and are hereby deemed to be confidential information (“Confidential
Information”) of the Company. The Executive agrees not to use or disclose any
Confidential Information except by written consent of the Company.

 

If the Executive breaches this provision, the Company retains the right to seek
equitable or other legal relief, including an immediate refund of moneys paid
hereunder.

 

15.     Other Benefits. The specific arrangements referred to in this Agreement
are not intended to exclude Executive’s participation in other benefits
available to executive personnel generally, or to preclude other compensation or
benefits as may be authorized by the Company from time to time.

 

16.    Entire Agreement. This Agreement contains all of the representations,
agreements, and understandings between the Company and the Executive pertaining
to the payment of Termination Benefits in the event of a change in control, and
supersedes any other agreements regarding the provision of Termination Benefits
in the event of a change in control.

 

* * * * *

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  H.B. FULLER COMPANY               By:           As its:                      
      [Executive]

 

 

-9-